IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            April 24, 2009
                                     No. 06-51492
                                   Summary Calendar                    Charles R. Fulbruge III
                                                                               Clerk
PAUL JAMES KOUMJIAN

                                                   Petitioner-Appellant

v.

NATHANIEL QUARTERMAN, DIRECTOR, TEXAS DEPARTMENT OF
CRIMINAL JUSTICE, CORRECTIONAL INSTITUTIONS DIVISION

                                                   Respondent-Appellee


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 3:05-CV-221


Before JOLLY, BENAVIDES, and, HAYNES, Circuit Judges.
PER CURIAM:*
       Paul James Koumjian, Texas prisoner # 1039181, appeals from the district
court’s dismissal of his 28 U.S.C. § 2254 petition as time barred. See 28 U.S.C.
§ 2244.      The district court found that Koumjian filed no state habeas
applications before the expiration of the limitations period. However, there is
a factual dispute regarding whether Koumjian filed a state habeas application
in March 2003 in the state trial court, case number 20010D00128-120-2.
Because this application is not part of the state court record, a review of the

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                 No. 06-51492

record is not a sufficient means of resolving whether the instant § 2254 petition
is untimely or, if it is untimely, whether equitable tolling would be warranted
under the circumstances. Accordingly, the judgment of the district court is
VACATED and this case is REMANDED for further proceedings consistent with
this opinion.
      All outstanding motions are DENIED.




                                       2